DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 7, 9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moeller (DE102013208805).
Referring to claims 1 and 7, Moeller shows method for processing pixel signal values from an image sensor having a plurality of pixels (see paragraph 30), each pixel being configured to generate a respective pixel signal value by demodulating received light using a reference signal (see the modulation and demodulation technique shown in paragraph 30-32), the method comprising:
controlling at least a first subset of the plurality of pixels to generate respective pixel signal values (see paragraph 76 note the pixels P1-P4), based on a first reference signal applied to the first subset of pixels, for a first exposure (see the same phase position that can be read out jointly or temporarily stored); subsequent to the first exposure, controlling the first subset of the plurality of pixels to hold their respective pixel signal values (see paragraph 76 note the storage of the pixel values; while the first 
subsequent to the second exposure, controlling the second subset of the plurality of pixels to hold their respective pixel signal values; and reading out the pixel signal values from the first and second subsets of the plurality of pixels (see paragraph 80 note the readouts occur simultaneously) and converting the read pixel signal values to digital pixel values (note this is inherent with the TOF camera as shown by Moeller).
Referring to claims 3 and 9, Moeller shows the method further comprises generating depth values for a depth map by combining, for each depth value, a digital pixel value for a pixel of the first subset with a digital pixel value for a corresponding pixel of the second subset (see paragraph 31).
Referring to claims 5 and 11, Moeller shows the first reference signal has a first phase, relative to a modulating signal applied, during the first exposure, to an optical signal being measured by the image sensor, and the second reference signal has a second phase, relative to the modulating signal applied, during the second exposure, to the optical signal being measured by the image sensor (see paragraph 31 and 79).
Referring to claims 6 and 13, Moeller shows the difference between the first phase and the second phase is 90 degrees and wherein said combining comprises computing an arctangent of a ratio of the digital pixel values for the pixels (see paragraph 79).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller (DE102013208805) in view of Dielacher (20160327638).
Referring to claims 2, 4, 8, and 10, Moeller fails to show but Dielacher shows the plurality of pixels are arranged in an array having lines and columns, and wherein the first subset of pixels comprises pixels in every odd or even line of the array and the second subset of pixels comprises the remaining pixels (see figure 3 note the alternating 0° and 90° phased columns also see paragraph 41-42).  It would have been obvious to include pixels as organized by Dielacher because this allows for a controllable array that can vary based on selected factors including resolution, intensity, and the like as discussed by Dielacher in paragraph 15-16. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645